 

 

CONVERTIBLE PROMISSORY NOTE AMENDMENT NO. 1

 

This CONVERTIBLE PROMISSORY NOTE AMENDMENT NO. 1 (“Amendment”) is made as of May
24, 2013 (the “Amendment Date”) by and between DOCUMENT SECURITY SYSTEMS, INC.
(“Borrower”), a corporation formed under the laws of the State of New York, with
offices at 28 East Main Street, Suite 1525, Rochester, New York 14614 and MAYER
LAUFER (“Lender”).

 

This Amendment amends the Convertible Promissory Note (“Note”), dated December
30, 2011, made among Borrower and Lender, to extend the Note’s Maturity Date
from December 29, 2013 to December 29, 2015. All capitalized terms used herein
without definition shall have the meanings ascribed to them in the Note.

 

The parties agree as follows:

 

1.          Section 1 of the Note shall be, and hereby is, amended to read in
its entirety as follows:

 

“1.    Maturity. The aggregate outstanding Principal Amount, together with all
accrued interest thereon and expenses incurred by the Lender in connection
herewith (cumulatively, the “Outstanding Amount”), shall be due and payable in
full on the earliest to occur of (the earliest of such events being the
“Maturity Date”): (i) December 29, 2015 (the “Scheduled Maturity Date”) and (ii)
the acceleration of this Note upon the occurrence of an Event of Default.”

 

2.          Note Ratified. Except as expressly amended hereby, the Note is in
all respects ratified and confirmed, and all of the terms, provisions and
conditions thereof shall be and remain in full force and effect, and this
Amendment and all of its terms, provisions and conditions shall be deemed to be
a part of the Note.

 

3.          No Events of Default. The Borrower confirms that, as of the date
hereof, there exists no condition or event that constitutes (or that would after
expiration of applicable grace or cure periods constitute) an Event of Default.

 

4.          Costs and Expenses. Borrower agrees to pay any and all reasonable
costs incurred in connection with preparation for closing, the closing, and
post-closing items relating to this Amendment.

 

5.          Governing Law. This Amendment, together with all of the rights and
obligations of the parties hereto, shall be construed and interpreted in
accordance with the laws of the State of New York, excluding the laws applicable
to conflicts or choice of law.

 

[Signature Page Follows]



 

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives by their signatures below.



 

  /s/ Mayer Laufer     Name: Mayer Laufer (Lender)         DOCUMENT SECURITY
SYSTEMS, INC. (Borrower)         By: /s/ Robert B. Bzdick     Name: Robert B.
Bzdick     Title: Chief Executive Officer  

 

 

2

 

 

